Citation Nr: 0007026	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-08 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut

THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left elbow, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for a gunshot wound 
scar of the left forearm, currently rated 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	AMVETS

WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO decision that granted an increased 
rating of 10 percent for residuals of a gunshot wound of the 
left forearm.  In April 1999 the RO hearing officer granted 
separate ratings for residuals of the gunshot wound: 10 
percent for traumatic arthritis of the left elbow, and 10 
percent for a tender scar of the left forearm.  The appeal 
for a higher rating continues.  


FINDINGS OF FACT

1.  Traumatic arthritis of the left elbow is currently 
manifested by complaints of pain with minimal limitation of 
motion of the left elbow.

2.  The veteran has several small scars of the left upper 
forearm area that are not productive of more than slight 
tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left elbow have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §4.71a, Codes 5003, 
5010, 5206, 5207, 5213 (1999).

2.  The criteria for a rating in excess of 10 percent for 
scars of the left forearm have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Background

The veteran served on active duty from January 1943 to April 
1945.  Service records note he shot himself in the left 
forearm in November 1944.  The treatment records for this 
injury are not of record, but a hospital abstract notes that 
the he was discharged from the hospital in December 1944 for 
full field duty; the diagnosis was wound, lacerated, rifle 
bullet, moderate, upper third of the outer aspect of the left 
forearm.  The service medical records show he was readmitted 
to a hospital in January 1945 because of left arm pain and 
for a denuded area on the left forearm, about the size of the 
palm of a hand in the region of the wound.  It was noted that 
the skin condition of the arm was also thought to be self-
inflicted, possibly with acid, although the veteran denied 
this.  Hospital records later in January 1945 note diagnoses 
of psychoneurosis and psychosis, and show no treatment for 
residuals of the gunshot wound to the left forearm.  He was 
discharged from service for psychiatric disability.

In May 1945 the RO granted service connection for a scar of 
the left forearm from a self-inflicted gunshot wound.  The 
condition was rated noncompensable and remained so until the 
current claim.  Service connection was also established for a 
psychosis.

On a January 1947 VA examination, the veteran had complaints 
of an occasional dull aching sensation of the left forearm.  
Multiple scars of the upper half of the volar left forearm 
were noted.  They were slightly hypersensitive on pressure, 
non-adherent, and superficial.  There was no evidence of deep 
injury due to the wounds.  All motions of the left arm and 
hand were normal.  There was no muscle atrophy.  The 
diagnosis was several superficial, non-adherent, 
hyperesthetic scars of the left forearm.  No muscle atrophy 
was found.  X-rays of the left forearm and elbow showed no 
abnormalities.

On a January 1949 VA surgical examination, it was noted that 
the veteran had 4 or 5 well-healed irregular scars on the 
flexor surface of his left forearm.  Some of the scars were 
freely moveable and not adherent to the underlying tissue, 
some of the scars were not freely moveable and were adherent 
to the underlying tissue, and some of the scars were 
depressed and showed loss of muscle or other subcutaneous 
tissue.  The scars were very prominent, conspicuous, and 
raised above the surrounding skin.  The veteran said the scar 
tissue was tender on palpation, and he was especially 
sensitive in the flexor surface of the left elbow joint.  
There was no limitation of motion of elbow, but there was 
pain on extreme flexion of the left elbow joint.  The 
diagnoses were 4 or 5 irregular healed scars on the left 
forearm near the elbow, symptomatic and quite conspicuous 
with the sleeve rolled up.  

In November 1997 the veteran filed a claim for an increased 
rating for gunshot wound residuals of the left forearm.  

On a January 1998 VA scar examination, the veteran complained 
of decreased strength and a dull ache in his left elbow.  He 
said he had had no treatment for the condition since service.  
He said he worked for 22 years doing buffing and had worked 
15 years after that as a foreman.  Examination showed a 
number of scars up to 1-1/2 inches, about the left elbow and 
upper forearm.  There was slight tenderness over the lateral 
condyle.  There was no adherence or breakdown of the skin.  
The examiner said that inasmuch as there had been infection 
following the wound, there was slight, but not measurable, 
loss of tissue.  There was no inflammation, edema, or keloid 
formation.  Disfigurement was minimal.  Limitation of motion 
of the left elbow was minimal, but the veteran claimed he was 
unable to sustain a grip.  The diagnosis was status post 
infected bullet wound of the left elbow and upper forearm.  
X-rays noted mild osteoarthritis of the left elbow.

On a January 1998 VA joint examination, the veteran reported 
that he was shot in left elbow in France in 1944.  He said 
that the wound became infected and drained, and that the 
bullet was left in the joint.  He had flexion of the left 
elbow from 0 to 135 degrees.  He had supination from 0 to 85 
degrees, and pronation from 0 to 90 degrees.  He said the 
left arm occasionally tingled.  Sensory examination was 
normal.  The diagnosis was status post bullet wound to the 
left elbow, foreign body in elbow area.  Left elbow X-rays 
were then ordered, and these showed mild osteoarthritic 
changes; there were no reported findings of a retained 
foreign body.  The clinical examiner then added a diagnois of 
osteoarthritis of the left elbow.  

At a hearing at the RO in September 1998, the veteran 
testified that he had weakness, pain, loss of strength, and 
swelling in the left elbow that had gotten worse over the 
years.  He said the scars were tender and that he had 
occasional numbness of the left hand.  The veteran's son-in-
law said he had noticed the veteran have discomfort from the 
residuals of the gunshot wound of the left forearm.  

The veteran went to a VA outpatient clinic later in September 
1998 for complaints of numbness and tingling of the left 
forearm into the left ring and little finger.  There was 
slightly decreased sensation in the left hand into the left 
wrist.  He was referred to a neurological clinic in November 
1998 for a question of sensory neuropathy, carpal tunnel 
syndrome.  He wore a wrist splint.  It was noted he was 
right-handed.  Following examination, the impression was no 
evidence of generalized polyneuropathy and little to suggest 
carpal tunnel syndrome.  The examiner said the veteran was 
mainly bothered by left forearm pain, apparently related to 
the old gunshot wound of the left forearm, although the 
mechanism of the pain was not clear to the examiner.  

On a March 1999 VA report of an EMG and nerve condition study 
(NCS), it was concluded that the veteran had bilateral mild 
to moderate carpal tunnel syndrome and left superficial 
neuropathy most likely secondary to the veteran's job as a 
buffer in the past.

					II.  Analysis

The veteran's claim for increased ratings for his service-
connected residuals of a gunshot wound of the left forearm is 
well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by a schedule of ratings, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran is right-handed, and his left forearm/elbow 
condition involves his minor upper extremity.  He is assigned 
separate 10 percent ratings for left elbow arthritis and for 
left forearm scars.  

Recent X-rays have shown mild arthritis of the left elbow.  
Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joints involved.  When there 
is some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint or group 
of minor joints affected by arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).

Standard motion of the elbow includes 0 degrees of extension 
to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  
Limitation of forearm flexion is rated 0 percent when limited 
to 110 degrees, 10 percent when limited to 100 degrees, and 
20 percent when limited to 90 degrees.  38 C.F.R. § 4.71a, 
Code 5206.  Limitation of forearm extension is rated 10 
percent when limited to 45 degrees or when limited to 60 
degrees, and it is rated 20 percent when limited to 75 
degrees.  38 C.F.R. § 4.71a, Code 5207.  Standard forearm 
pronation is from 0 degrees to 80 degrees, and standard 
supination is from 0 degrees to 85 degrees.  38 C.F.R. § 
4.71, Plate I.  Limitation of pronation which is lost beyond 
the last quarter of arc, the hand does not approach full 
pronation, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5213.  A maximum rating of 10 percent is warranted when 
there is limitation of supination to 30 degrees or less.  Id.

The January 1998 VA examination noted the veteran had very 
slight, if any, limitation of motion of the left forearm.  
Reported ranges of motion would not meet the requirements for 
a compensable rating under Codes 5206, 5207, and 5213.  The 
presence of at least minimal limitation of motion due to 
arthritis supports the current 10 percent rating under Codes 
5003 and 5010.  There is no credible evidence to suggest that 
pain on use of the joint results in limitation of motion to a 
degree that would support a higher rating under the 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
recent EMG and NCV studies have resulted in the impression 
that his symptoms of numbness and tingling as well as 
questionable left forearm weakness are due to carpal tunnel 
syndrome (shown to be bilateral) and superficial sensory 
neuropathy related to his long-time work as a buffer, not due 
to his service-connected residuals of a gunshot wound of the 
left forearm.  

The veteran is also receiving a 10 percent rating for tender 
scars of the left forearm and elbow region. Superficial, 
poorly nourished scars, with repeated ulceration, are rated 
10 percent.  38 C.F.R. § 4.118, Code 7803.  Superficial scars 
that are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Code 
7804.  Other scars are rated based on any limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
The veteran's left forearm/elbow scars are well healed, but 
he does have slight tenderness that could be due to the 
scars.  This supports no more than the 10 percent rating 
already assigned.  No functional impairment from the scars 
themselves is shown, and it is noted that functional 
impairment from left elbow arthritis is separately rated.

The Board has also considered the rating criteria for muscle 
injury, 38 C.F.R. § 4.73, Diagnostic Code 5307.  While there 
is some evidence suggesting tissue loss from the gunshot 
wound of the left forearm, most of the medical evidence 
indicates no muscle injury.  Any muscle injury is no more 
than slight in degree, and such would be rated 0 percent 
under Code 5307. 

The veteran's current combined 20 percent rating (10 percent 
for left elbow arthritis plus 10 percent for a left forearm 
scar) properly compensates him for all residuals of the 
gunshot wound.  The preponderance of the evidence is against 
the claim for increased ratings.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for traumatic arthritis of the left elbow 
is denied.

An increased rating for a gunshot wound scar of the left 
forearm is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

